Title: To John Adams from Charles Cotesworth Pinckney, 22 October 1797
From: Pinckney, Charles Cotesworth
To: Adams, John


Sir
October 22. 1797 In Charleston


I have the honor to submit to your Consideration the inclosed affidavits respecting the English Ship Oracabessa Burnt on Tuesday last within the Bar of this harbour by a Privateer said to be called the Vortitude commanded by a Captain Jourdain and belonging to Cape Francois, also of the capture of the Ship Pallas belonging to this Port and the Mary of Savannah. By an examination of the Affidavits you will find this was a very glaring and wanton violation of the Neutrality of the United States and such as will require their serious interference—The Distance from this city to the place where the act was committed prevented our interfering in time—As soon as I received intellibence of it from the British Consul I order’d an armed Force from Fort Johnson to proceed to the Oracabessa to protect her while within our harbõr and the Jurisdictional Line of the United States from Seizure, Depredation or Insult, but the Cutter was not able to get down before she was destroyed, and the Privateer had put to Sea and proceeded beyond the Limits of the United States where she captured the Pallas and the Mary—
As I am convinced these Violations of our Neutralaty within our harbours and limits cannot be countenanced by the French Government, but are generally committed by Vessels not commissioned or which proceed contrary to their Instructions I have considered it my duty to transmit them to you for your Determination and have requested the Collector to forward Copies to the proper Department—
As the Trade of this City is extremely important to the Revenues of the United States and much exposed from its southern situation to Cruisers from the Floridas, Bahamas and West Indies, English as well as French, for they have both lately captured a number of our Vessels
I conceive it would be proper that a Revenue Cutter of at least twenty Guns should be equipped for the use of this Port and for the protection of the Neutrality of the United States within the Jurisdictional Line until the Establishment of a general Peace, which I trust will soon take place and that all our Differences with the French Republic will be honorably and amicably adjusted.
I have the honour to be / with respect / Your most / obedient servant

Charles Pinckney